Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, 6, 9-14, 16, 18 are allowed.
Huang (US 20210201729), fig. 1, discloses a display panel, comprising: a substrate: the substrate is provided thereon with: a plurality of data lines (S1-S4), a plurality of gate lines (G1-G8), and a plurality of pixels (130): the pixels comprise sub-pixels of different colors respectively disposed along the direction of the gate lines ([0030] In a specific application, each row of sub-pixels in the pixel array includes multiple sets of sub-pixels, and each set of sub-pixels includes a first color sub-pixel, a second color sub-pixel and a third color sub-pixel arranged in a preset order. The colors of sub-pixels arranged on the same column are the same. The first color sub-pixel, the second color sub-pixel and the third color sub-pixel at least include a red sub-pixel, a green sub-pixel and a blue sub-pixel), and a gate driving chip configured to output a gate activating signal to the gate lines to turn on the pixels (the gate driver module can be a gate driver IC or a gate-chip on film (G-COF); each row of the pixels comprises a plurality of pixel groups: each of the plurality of pixel groups comprises an anterior first-column pixel and a posterior second-column pixel adjacent to each other (see fig. 1, a pair of the same polarity is pixel group); the first-column pixel and the second-column pixel are connected to the same data line (each pixel group is connected to a same data lines S1/S2/S3/S4); and the first-column pixel and the second-column pixel are connected to two different gate lines (see fig. 1, each pixel group is connected to different gate lines, for example the  pixel group connects with S1, G1 and G2): the polarities of data driving signals adopted by each pixel group and an adjacent pixel group in each row of the pixels are opposite (see fig. 1, each adjacent group has opposite polarities). 
Deng et al. (US 2015/0310815), FIG. 2, for example, in 2-dot inversion driving, the gate on-state duration G1 of the first row of pixel units is the same as the gate on-state duration G2 of the second row of pixel units, and there is a rising time before the signal S transmitted by the data wire can achieve a preset value to charge the pixel units, so the charging time T1 of the first row of pixel units is less than the charging time T2 of the second row of pixel units. As a result, the charging characteristic of the first row of pixel units is different from the charging characteristic of the second row of pixel units, and the horizontal-stripe phenomenon occurs between the first row of pixel units and the second row of pixel units on the display screen. Where m C1>C2, and C2=m"C1, wherein m is at least equal to 0.5 and Jess than 1, or m is greater than 0.3 and less than 0.5; and/or 7. The display panel according to claim 3, wherein the value of m is one of 0.5, 0.6, 0.7, 0.8, and 0.9, 0.55, 0.65, 0.75, 0.85, and 6.95 (see Deng et al. fig. 2, 0.5 <m<1 and/or 0.3<m<0.5 or 0.3<m<1).  
Jeong et al. (US 20100097449) discloses a common electrode is formed on the upper glass substrate GLS1 in a vertical electric drive manner, such as a twisted nematic (TN) mode and a vertical alignment (VA) mode. The common electrode and the pixel electrode are formed on the lower glass substrate GLS2 in a horizontal electric drive manner, such as an in-plane switching (IPS) mode and a fringe field switching (FFS) mode (par. 30).
None of the references cited in record discloses A display panel, comprising: a substrate: the substrate is provided thereon with: a plurality of data limes, a plurality of gate limes, and a plurality of pixels: the pixels comprise sub-pixels of different colors respectively disposed along the direction of the gate lines: and a gate driving chip configured to output a gate activating signal to the gate lines to turn on the pixels: each row of the pixels comprises a plurality of pixel groups: each of the plurality of pixel groups comprises an anterior first-column pixel and a posterior second-column pixel adjacent to each other; the first-column pixel and the second-column pixel are connected to the same data line; and the first-column pixel and the second-column pixel are connected to two different gate lines: the polarities of data driving signals adopted by each pixel group and an adjacent pixel group m each row of the pixels are apposite; a timing control chip configured to control the turn-on time of gate activate signals of the first-column pixel and the second-column pixel: the turn-on time of the gate activating signal of the first-column pixel is greater than the turn-on time of the gate activating signal of the corresponding second-column pixel; wherein the polarities of data driving voltages corresponded to the first-column pixel and the second-column pixel are the same, the first-column pixel is an odd-numbered column of pixel, and the second-column pixel is an even-numbered column of pixel: the turn-on time Ci of gate activating signal of the corresponding odd-numbered column of pixel is greater than the turn-on time C2? of a gate activating signal of the even-numbered column of pixel: wherein Cl>C2, and C2=m*C1i, wherein m is greater than 0.3 and less than 0.5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623